Citation Nr: 1029388	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-50 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD) and 
depression.

2.  Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson


INTRODUCTION

The Veteran served on active duty from October 1967 to November 
1969.  He was stationed in Vietnam from April 1968 to May 1969.  
He earned the Combat Action Ribbon and was awarded the Purple 
Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) from 
an October 2007 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Des Moines, Iowa, which declined to 
reopen the Veteran's claim for service connection for PTSD.

The PTSD issue has been recharacterized as reflected on the cover 
page given the nature of the Veteran's claim and the medical 
evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a claim pursued by a claimant includes any 
diagnosis that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

In May 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing is associated with the claim folder, which reflects that 
the Board would keep the record open for a period of 45 days for 
the submission of additional evidence.  See Hearing Transcript at 
26.  During the hearing, the Veteran submitted a waiver of 
initial RO consideration and indicated that he would be 
submitting additional VA treatment records resulting from a 
medical appointment subsequent to the hearing.   No additional 
evidence was received.





FINDINGS OF FACT

1.  In an August 1990 rating decision, the RO denied the claim 
for service connection for PTSD; the Veteran did not appeal the 
decision, and it is now final.

2.  In an April 2006 rating decision, the RO denied the claim for 
service connection for PTSD; the Veteran did not appeal the 
decision, and it is now final.

3.  Evidence received since the last final April 2006 rating 
decision is not cumulative and raises a reasonable possibility of 
substantiating the claim for service connection for an acquired 
psychiatric disability.
  
4.  The currently diagnosed acquired psychiatric disability was 
first manifested during service, and the competent evidence of 
record supports a finding that the current disability is related 
to active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the April 
2006 RO decision and the claim of entitlement to service 
connection for an acquired psychiatric disability is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.156(a) (2009).

2.  The criteria for service connection for an acquired 
psychiatric disability, to include PTSD and depression, have been 
met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

The Board is granting in full the instant claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  New and Material Evidence

The RO originally denied entitlement to service connection for 
PTSD in an August 1990 rating decision on the basis that there 
was no PTSD diagnosis of record.  The Veteran did not file a 
notice of disagreement, and the decision was therefore final.  In 
December 2005, the Veteran requested that his PTSD claim be 
reopened.  The RO denied the claim in an April 2006 rating 
decision.  Notice of the rating decision was sent to the address 
listed on the December 2005 claim.  The Veteran's accredited 
representative submitted a statement in March 2007 indicating 
that the Veteran had not received a rating decision and inquiring 
as to the status of his claim.  The RO construed this 
correspondence as a request to reopen the claim.  The Board 
agrees.  There is no record of the rating decision having been 
returned as undeliverable.  In absence of evidence to the 
contrary, VA may rely on the last known address of record for the 
mailing of notice.  For this reason, the Board finds that the 
Veteran received proper notice of the April 2006 rating decision.  
As the Veteran did not disagree with the April 2006 decision, it 
is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.201, 20.302, 20.1103.

In October 2007, the RO again denied service connection for PTSD.  

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  New evidence 
means evidence not previously submitted to agency decisionmakers.  
Material evidence means evidence, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").

Evidence associated with the file at the time of the prior April 
2006 rating decision includes service treatment records from the 
Veteran's period of active duty, which show that the Veteran was 
found to have no mental illness after an October 1967 alleged 
suicide attempt, but also contain a June 1969 anxiety diagnosis; 
VA treatment records dated July 2004 through January 2006, which 
reflect a diagnosis of depressive disorder and note a previous 
diagnosis of PTSD; and a February 2006 VA examination report, 
which contains a diagnosis of depression.

Evidence considered since the April 2006 rating decision includes 
VA treatment records dated August 1976 to November 2009 (some of 
which are duplicative of VA treatment records considered in 
August 1990), a July 2008 VA examination report with addendum 
dated October 2009, and the Veteran's May 2010 testimony.

Certain evidence received since the last final RO decision is 
new, as it was not previously considered.  This evidence is 
material as it directly addresses the basis for the prior denial.  
VA treatment records establish that the Veteran was admitted 
several times to VA hospitals between 1977 and 1983 with various 
psychiatric diagnoses.  The July 2008 VA examiner diagnosed 
depression and PTSD subclinical symptoms and essentially found 
that the Veteran has suffered from psychiatric symptoms since 
service.  The Veteran testified that he sought post-service 
psychiatric treatment in 1973, started taking medication for 
depression in the 1970's, and continues to see a VA psychiatrist.  
This evidence raises a reasonable possibility of substantiating 
the service connection claim, and constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).  Reopening 
of the service connection claim for an acquired psychiatric 
disability, to include PTSD and depression, is warranted.  38 
U.S.C.A. § 5108.  See Barnett v. Brown, 8 Vet. App. 1 
(1995)(before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision).

III.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be 
service connected if all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

The Veteran seeks service connection for an acquired psychiatric 
disorder.  Service treatment records show that in October 1967 he 
was admitted to the neuropsychiatric unit after ingesting Hoppes 
Powder Solvent.  The clinician diagnosed a situational reaction, 
and determined that the Veteran had no mental illness.  He wrote 
"this man is passive dependent, unaccustomed to discipline and 
resentful of responsibility."  The Veteran returned to duty.  He 
was treated for anxiety in June 1969, including a prescription 
for Valium in July 1969.  In a hearing before the undersigned 
Veterans Law Judge, the Veteran testified that he believed his 
anxiety, depression, and PTSD had their onset during active 
service as a result of the experiences he had during active 
service, including the tremendous fear he experienced on a daily 
basis in Vietnam and the firefight that resulted in his service-
connected injuries.  In addition, he witnessed the drowning death 
of a friend.

Lay witness statements submitted in 1981 by the Veteran's mother, 
sister, and ex-wife attested to the Veteran's mental health.  The 
Veteran's mother stated that he had not been "mentally well" 
since his return from service.  He had been unable to hold a job 
and had been divorced twice.  He lived with his sister because he 
was "in no condition to live alone."  The Veteran's ex-wife 
also submitted a statement that the Veteran was mentally 
unstable.  The Veteran's sister's statement indicated that the 
Veteran had been trying hard to overcome his depression.  In 
correspondence dated 1982, the Veteran stated that he was trying 
to "overcome the duress I have experienced since my tour of duty 
with the Marines in Vietnam."  

VA treatment records dated from 1973 through the early 1980's 
establish that the Veteran repeatedly received in-patient 
treatment for drug abuse, aggressive behavior, anxiety, and 
depression.  The Veteran did not have any further psychiatric 
admissions once he quit using drugs in the late 1980's.  Since 
that time, he has consistently been diagnosed with depression.  
Past diagnoses also include mixed psychoneuroses, adjustment 
disorder, panic disorder, and personality disorder.  He has been 
intermittently been diagnosed with PTSD.  The Veteran is 
currently diagnosed with depression per VA treatment records 
dated since July 2004.

As the record shows a current psychiatric disorder, in-service 
treatment for anxiety and a prescription for Valium, and 
competent lay and medical evidence of problems with depression 
and anxiety since service, the determinative issue is whether 
there is a relationship between the present psychiatric disorder 
and service.

A February 2006 VA examination report shows that the Veteran 
reported problems with anger, nightmares, and intrusive thoughts.  
He described himself as a loner, did not like being in crowds, 
and tended to isolate himself.  He related a history of 
depression, but stated that he was doing well as long as he took 
his medication.  The examiner indicated a review of the claim 
file and noted that the Veteran's initial history was complicated 
by his heavy drug use.  She further noted that his most current 
diagnoses included depression and marijuana dependence, and that 
a diagnosis of PTSD "has been inconsistent in his records."  
The examiner diagnosed depression, not otherwise specified; 
polysubstance abuse, in full sustained remission with the 
exception of marijuana dependence in partial remission; and 
"consider social anxiety disorder."  She explained:

It does appear that the Veteran has suffered from 
chronic mental illness ever since his time in the 
service, which has been complicated by his 
polysubstance abuse.  There may well have been periods 
of time where he would have met criteria for post-
traumatic stress disorder, however, he does not meet 
criteria for this diagnosis at this time.

A July 2008 VA examination report shows that the Veteran reported 
problems with recurrent and intrusive thoughts, avoidance 
behavior, a feeling of detachment from others, sense of a 
foreshortened future, hypervigilance, and a mild sleep 
disturbance.  He was anxious in large crowds and isolated himself 
socially.   The examiner indicated a review of the claim file and 
noted the Veteran's history.  She determined that the Veteran 
appeared to have suffered from significant PTSD after his return 
from Vietnam, and that "[i]t was very possible that his drug 
abuse was an effort to self medicate."  The examiner noted that 
the Veteran had been doing better since he stopped the use of 
hard illegal drugs in the 1980's.  However, he continued to 
suffer from depressive symptoms.  The examiner diagnosed 
depression not otherwise specified, PTSD subclinical symptoms, 
and substance abuse in remission.  

In an October 2009 addendum, the July 2008 VA examiner stated 
that she could not provide an opinion as to whether the Veteran's 
depression was related to service without resorting to mere 
speculation.  She explained:

This veteran has had a long history of serious drug 
abuse and his hospitalizations for mental health 
issues ended when his substance abuse ended.  There is 
also a suggestion from the records that this veteran 
had mental health concerns at the time he entered the 
military given his "observation" very shortly after 
he entered.  It is also possible, however, that the 
veteran began using drugs to self medicate for PTSD 
which was also diagnosed in the past.  It has been 40 
years since veteran's discharge and any connection 
that would be made at this point would be mere 
speculation.

The Board finds that a longitudinal review of the medical 
evidence supports the conclusion that service connection for an 
acquired psychiatric disability is justified.  Specifically, the 
records show in-service treatment for anxiety and a prescription 
for Valium, credible lay statements regarding continuity as well 
as complaints of and medical treatment for emotional problems 
since service, and a current psychiatric diagnosis.  Furthermore, 
the combined results of the February 2006 and July 2008 VA 
examination reports contain opinions that the Veteran's current 
psychiatric problems are related to his military service.  While 
the October 2009 addendum neither supports nor negates a nexus, 
the opinion in its entirety supports the claim that a psychiatric 
disability began during or as the result of service.  The 
examiner noted the Veteran's long history of hospitalizations and 
treatment for mental health issues since service, and found that 
the record "suggested" he had mental health concerns during 
service.   With every reasonable doubt being resolved in favor of 
the Veteran, the Board concludes that service connection is 
warranted for the currently diagnosed psychiatric disabilities.   


ORDER

New and material evidence has been submitted to reopen a service 
connection claim for an acquired psychiatric disability, to 
include PTSD and depression, and the claim is reopened.

Service connection for an acquired psychiatric disability, to 
include PTSD and depression, is granted.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


